Filed 12/6/21 P. v. Hill CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C093586

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE020419)

           v.

 WILLIAM C. HILL,

                    Defendant and Appellant.




         Appointed counsel for defendant William C. Hill filed an opening brief setting
forth the facts of the case and asking this court to review the record to determine whether
there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) After
examining the record, we find no arguable error that would result in a disposition more
favorable to defendant and affirm the judgment.




                                                             1
                      FACTS AND HISTORY OF THE PROCEEDINGS
       On November 9, 2019, defendant threatened the victim in front of her house by
wielding a hammer above his head and making verbal threats.
       Defendant was charged with assault with a deadly weapon (Pen. Code, § 245,
subd. (a)(1)); statutory citations that follow are to the Penal Code); with the enhancement
he inflicted great bodily injury (§ 12022.7, subd. (a)); making criminal threats (§ 422),
with the enhancement he personally used a deadly weapon (§ 12022, subd. (b)(1));
assault with a deadly weapon (§ 245, subd. (a)(1)); and misdemeanor exhibiting a deadly
weapon (§ 417, subd. (a)(1)). It was also alleged defendant had two prior strikes (§§ 667,
subd. (e)(2), 1170.12, subd. (c)(2)).
       On October 28, 2020, defendant filed a motion to dismiss his counsel pursuant to
People v. Marsden (1970) 2 Cal.3d 118, which motion the trial court denied.
       On November 5, 2020, defendant pleaded no contest to assault with a deadly
weapon and admitted one prior strike. On December 17, 2020, the trial court sentenced
defendant, in accordance with the plea, to two years (low term), doubled to four years for
the strike prior. The remaining counts and allegations were dismissed. The trial court
awarded 808 days of custody credit, struck all nonmandatory fines, and imposed a $300
restitution fine, but converted all imposed fines and fees to nine days of actual time and
ran that concurrent to the time imposed.

                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.


                                              2
      Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.

                                      DISPOSITION
      The judgment is affirmed.




                                                 HULL, Acting P. J.



We concur:




HOCH, J.




KRAUSE, J.




                                            3